Citation Nr: 1126894	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  06-11 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a right shoulder injury, claimed as secondary to service-connected right knee and low back disabilities.

2.  Entitlement to an increased rating greater than 40 percent for intervertebral disc syndrome of the lumbar spine.

3.  Entitlement to an initial compensable rating for radiculopathy of the right lower extremity.

4.  Entitlement to an initial compensable rating for radiculopathy of the left lower extremity.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 1975 to October 1978.

Aside from issues numbered three and four enumerated above, this matter is before the Board of Veterans' Appeals (Board) following a November 2010 decision of the Court of Appeals for Veterans Claims (CAVC) setting aside a November 2008 Board decision and remanding the claims for further development.  The claims were originally on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The claims seeking entitlement to initial compensable ratings for radiculopathy of the bilateral lower extremities are on appeal from an April 2008 rating decision of the RO in St. Louis, Missouri.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of TDIU is inferred in increased rating claims where the Veteran claims his disability affects his employability.  The Board finds that the Veteran has indicated occupational impairment due to his service connected disabilities throughout this appeal.  The issue of TDIU is referred to the RO for appropriate action.

The Board received additional evidence from the Veteran in May 2011.  A supplemental statement of the case (SSOC) was not issued, but this is not necessary since the evidence submitted was accompanied by a waiver of local jurisdictional review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In a November 2010 decision, the CAVC set aside the Board's November 2008 denial of the Veteran's increased rating for a spine disability and the Veteran's right shoulder service connection claim. 

With regard to the right shoulder service connection claim, the Veteran claims in January 2004 he fell backwards while rising from a chair and used his right arm to catch himself causing a right rotator cuff tear injury and resulting chronic residuals thereafter.  The Veteran does not claim this injury incurred in the military, but rather maintains he fell due to his service connected right knee disability and service connected low back disability causing him to be unstable as he rose from the chair.  

The Veteran was afforded a VA examination in December 2006 where the examiner found no relation between the Veteran's current right shoulder disorder and his right knee or low back disabilities.  The examiner noted the Veteran fell backwards in a chair injuring his right shoulder.  

Within the CAVC decision, the Court found the examiner relied on incorrect factual premises in rendering the opinion.  Namely, the examiner described the Veteran's injury as merely falling backwards in a chair whereas the Veteran maintains he fell as he attempted to rise from the chair due to instability in his knee and back.  For these reasons, the CAVC remanded the claim for a new VA examination.

In accordance with the November 2010 CAVC decision, a new VA examination is indicated.

With regard to the increased rating claim for the Veteran's low back, the CAVC remanded the claim finding the Board did not adequately explain why referral for extraschedular consideration was not warranted in light of the medical evidence indicating "severe" occupational limitations.  The November 2008 Board decision in fact indicated referral for extraschedular considerations was considered, but found unwarranted by the evidence.  While the medical evidence indicates the Veteran cannot sit for prolonged periods of time due to his low back, there was nothing in the record indicative of an unusual clinical disability rendering the diagnostic criteria impractical.  

However, during the pendency of this appeal, the Veteran has submitted additional treatment records, to include most recently a November 2010 MRI of the spine indicating a herniated disc of the lumbar spine.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was last afforded a VA examination for his spine in January 2006, over five years ago.  Since that time there are numerous treatment records indicative of a possible change in the severity of his condition.  A new VA examination is indicated.  In light of the Veteran's arguments before the CAVC of his occupational impairment due to his low back, the examiner should comment in more detail of the Veteran's occupational limitations due to his low back disability.

Similarly, during the pendency of the appeal of the right shoulder and low back claims, the Veteran was awarded service connection for radiculopathy of the bilateral lower extremities, associated with his low back disability, and assigned non-compensable ratings in an April 2008 rating decision.  

The Veteran was last afforded a VA neurological examination in July 2010 and, thereafter, the Veteran submitted a private MRI record indicating the possibility of a worsened condition.  A new VA neurological examination is also indicated.  See Schafrath, 1 Vet. App. 589; 38 C.F.R. § 3.327(a).

The RO should also take this opportunity to obtain recent VA outpatient treatment records from October 2009 to the present. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide release forms for any and all private medical providers that may contain relevant treatment records; thereafter, the RO should ask the providers for these records explaining that actual medical records, as opposed to summaries, are needed.  The RO should also obtain the Veteran's medical records for treatment from the VA Medical Center from October 2009 to the present.   All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After obtaining the above records, to the extent available, schedule the Veteran for an orthopedic examination for the claimed condition of residuals of a right shoulder injury, to include right rotator cuff tear, to determine the extent and likely etiology of any right shoulder condition(s) found.  The examiner(s) should perform any and all diagnostic tests found reasonably necessary.  

The examiner(s) is asked to specifically render an opinion as to whether it is at least as likely as not that the Veteran's right shoulder condition(s) were caused or aggravated by the Veteran's service connected right knee or low back disabilities.  If not, the examiner should also opine as to whether the Veteran's right shoulder condition(s) is directly attributable to any incident of his military service. 

The claims folder must be reviewed by the examiner and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an orthopedic and neurologic examination to ascertain the current severity of the Veteran's low back disability and radiculopathy of the bilateral lower extremities.  The examiners should note in the examination report all pertinent pathology associated with the service connected disabilities.  In particular, the examiner should discuss any associated limitation of forward flexion, favorable ankylosis, and unfavorable ankylosis of the thoracolumbar spine, as well as any unfavorable ankylosis of the entire spine.  The neurologic examiner should opine as to whether the Veteran's radiculopathy is "mild," "moderate" or "severe," fully explaining the rationale behind any opinion rendered.

Also, the orthopedic examiner should note whether the Veteran has intervertebral disc syndrome and, if so, should discuss the number of incapacitating episodes that the Veteran has experienced in the past year due to this spine disability.

In addition, the examiners should discuss whether the Veteran's disabilities exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorders.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiners should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his back repeatedly over a period of time.

A complete rationale for all opinions expressed must be provided.  

The claims folder must be reviewed by the examiner, to include a copy of this Remand, and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions.

4.  After the above is complete, readjudicate the Veteran's issues remaining on appeal, specifically considering whether referral for extraschedular consideration is warranted in light of the evidence.  If these claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


